Exhibit 10.1

 

LOGO [g375594g0429075940606.jpg]

STOCK OPTION PROGRAM

FEBRUARY 14, 2017

KEY EMPLOYEE AWARD

TERMS AND CONDITIONS

This Key Employee Award Terms and Conditions describes terms and conditions of
Stock Option (or Stock Appreciation Rights) Awards, as part of the
ConocoPhillips Stock Option Program (the “Program”), granted under the 2014
Omnibus Stock and Performance Incentive Plan of ConocoPhillips (the “Plan”) by
ConocoPhillips (“Company”) to certain eligible Employees (“Employees”). These
Terms and Conditions, together with the Award Summary given to each Employee
receiving an Award, form the Award Agreement (the “Agreement”) relating to the
Awards described. The Agreement covers both Stock Options and Stock Appreciation
Rights, and the term Employee covers recipients of Awards made either in Stock
Options or Stock Appreciation Rights.

 

1. Type and Size of Grant. Subject to the Plan and this Agreement, the Company
grants to certain eligible Employees a Nonqualified Stock Option to purchase all
or any part of an aggregate number of shares of Common Stock of the Company. In
certain countries, grants will be in the form of Stock Appreciation Rights
(SARs). Individual awards will be as set forth in the Award Summary given to
each Employee to whom an Award is granted. The Award Summary for each Employee
is made a part of this Agreement with regard to such Employee.

 

2. Grant Date, Price, and Plan. The grant date is February 14, 2017 and the
Grant Price is set forth on the Award Summary given to each Employee to whom an
Award is granted. Awards are made under the 2014 Omnibus Stock and Performance
Incentive Plan.

 

3. Term of Awards, Exercise Installments, and Last Date to Exercise. Except as
otherwise noted in this Agreement, the following summary table describes term of
awards, exercise installments, and last date to exercise, subject to the more
detailed provisions set forth below:

 

- 1 -



--------------------------------------------------------------------------------

Summary Table

 

Summary of Exercise Rules

Status

  

Condition

  

Last Date to Exercise

Active Employee       10 years from Grant Date Retirement (age 55 and 5 years of
service)    Prior to 6 months from Grant Date    Canceled upon Termination    6
months from Grant Date & after    10 years from Grant Date Layoff    Prior to 6
months from Grant Date    Canceled upon Termination    6 months to 1
year from Grant Date    10 years from Grant Date (award is prorated)    1 year
from Grant Date & after    10 years from Grant Date Disability    Any date after
Grant Date    10 years from Grant Date Death    Any date after Grant Date    10
years from Grant Date Divestitures, outsourcing, and moves to joint ventures   
Any date after Grant Date    Canceled upon Termination, unless otherwise
approved by Authorized Party

All other Terminations

     

Canceled upon Termination

 

  (a) Exercise Installments and Expiration. Stock Options/SAR’s granted under
this Agreement will become exercisable to the extent that one third of the
number of shares of Stock subject to the Stock Option/SAR (rounded down to
nearest whole share) shall be exercisable on the first anniversary date of the
Stock Option/SAR grant. On the second anniversary date of the Stock Option/SAR
grant, an additional one third of the number of shares of Stock (rounded down to
nearest whole share) shall become exercisable. On the third anniversary date of
the Stock Option/SAR grant, the remaining shares shall become exercisable. To
the extent that an installment is not exercised when it becomes first
exercisable, it will remain exercisable at any time thereafter until the Award
shall be canceled, expire, or be surrendered. A Stock Option or SAR expires on
the tenth anniversary of the date on which it was granted.

 

  (b) Last Date to Exercise (Terminations).

 

  (i) General Rule for Termination. If, prior to the exercise of Stock
Options/SAR grants, the Optionee’s employment with a Participating Company shall
be terminated for any reason except death, Disability, Retirement, or Layoff,
such Award shall be canceled and all rights thereunder shall cease; provided
that the Authorized Party may, in its or his sole discretion, determine that all
or any portion of any other Award shall not be canceled due to Termination of
Employment.

 

- 2 -



--------------------------------------------------------------------------------

  (ii) Layoff Within Six Months. If, prior to a date six months from the date an
Award is granted, the Optionee’s employment with a Participating Company shall
be terminated by reason of Layoff, such Award shall be canceled and all rights
thereunder shall cease.

 

  (iii) Layoff After Six Months but Within One Year. If, on or after a date six
months from the date an Award is granted but prior to a date one year from the
date an Award is granted, the Optionee’s employment with a Participating Company
shall be terminated by reason of Layoff, the Optionee shall retain a prorated
number of the Award shares granted. The number of Award shares retained will be
computed by multiplying the original number of Award shares granted by a
fraction, the numerator of which is the number of full months of employment from
the first day of the month in which the Award was granted until the date the
employee is terminated and the denominator of which is 12. Such calculation
shall be rounded down to the nearest whole share.

 

  (iv) Layoff After One Year. If, on or after a date one year from the date an
Award is granted, the Optionee’s employment with a Participating Company shall
be terminated by reason of Layoff, the Optionee shall retain all rights provided
by the Award at the time of such Termination of Employment.

 

  (v) Retirement After Six Months. If, on or after a date six months from the
Grant Date of an Award, the Optionee’s employment with a Participating Company
shall be terminated by reason of Retirement, the Optionee shall retain all
rights provided by the Award at the time of such Termination of Employment.

 

  (vi) Disability. If, after the date the Award is granted, an Optionee shall
terminate employment following Disability of the Optionee, the Optionee shall
retain all rights provided by the Award at the time of such Termination of
Employment.

 

  (vii) Death. If, after the date an Award is granted, an Optionee shall die
while in the employ of a Participating Company, or after Termination of
Employment by reason of Retirement, Disability, or Layoff (and prior to the
cancellation of the Award), the executor or administrator of the estate of the
Optionee or the person or persons to whom the Award shall have been validly
transferred by the executor or the administrator pursuant to will or the laws of
descent and distribution shall have the right to exercise the Award to the same
extent the Optionee could have, had the Optionee not died. No transfer of an
Award by the Optionee by will or by the laws of descent and distribution shall
be effective to bind the Company unless the Authorized Party shall have been
furnished with written notice thereof and a copy of the will and such other
evidence as the Authorized Party may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions of such Award.

 

  (viii) Transfers and Leaves. Transfer of employment between Participating
Companies shall not constitute Termination of Employment for the purpose of any
Award granted under the Program. Whether any leave of absence shall constitute
Termination of Employment for the purposes of any Award granted under the
Program shall be determined in each case in accordance with applicable law and
by application of the policies and procedures adopted by the Company in relation
to such leave of absence.

 

  (ix)

Divestiture, Outsourcing, or Move to Joint Venture. If, after the date the Award
is granted, an Optionee ceases to be employed by a Participating Company as a
result of (a) the outsourcing of a function, (b) the sale or transfer of all or
a portion of the equity

 

- 3 -



--------------------------------------------------------------------------------

  interest of such Participating Company (removing it from the controlled group
of companies of which the Company is a part), (c) the sale of all or
substantially all of the assets of such Participating Company to another
employer outside of the controlled group of corporations (whether the Optionee
is offered employment or accepts employment with the other employer), (d) the
Termination of the Optionee by Participating Company followed by employment
within a reasonable time with a company or other entity in which the Company
owns, directly or indirectly, at least a 50% interest, or (e) any other sale of
assets determined by the Authorized Party to be considered a divestiture under
this program, the Authorized Party may, in its or his sole discretion, determine
that all or a portion of any such Award shall not be canceled.

 

  (x) Change of Control. Upon a Change of Control, the following shall apply to
any Stock Option (or SAR):

 

  (1) Each Employee shall immediately become fully vested in such Stock Option
(or SAR) that is not assumed, or substituted for, by an acquirer in connection
with the Change of Control, and such Stock Option or (SAR) shall not thereafter
be forfeitable for any reason, except as provided in this Agreement.

 

  (2) With regard to any other Stock Option (or SAR), each Employee shall become
fully vested in such Stock Option (or SAR) upon incurring a Severance following
such Change of Control, and such Stock Option (or SAR) shall not thereafter be
forfeitable for any reason, except as provided in this Agreement.

 

  (3) Any Stock Option (or SAR) granted to the Employee shall be exercisable at
the times set forth herein. Each such Stock Option (or SAR) shall remain
outstanding until ten years from the Grant Date, notwithstanding any provision
of the Award Agreement or the Plan to the contrary.

 

  (c) Detrimental Activities and Suspension of Exercises.

 

  (i) If the Authorized Party determines that, subsequent to the grant of any
Award but prior to any Change of Control, the Employee has engaged or is
engaging in any activity which, in the sole judgment of the Authorized Party, is
or may be detrimental to the Company or a subsidiary, the Authorized Party may
suspend the right of the Employee to exercise, refuse to honor the exercise of
the Employee’s Awards already requested, or cancel all or part of the Award
granted to the Employee. Upon any Change of Control, the Authorized Party may
suspend the right of the Employee to exercise, refuse to honor the exercise of
the Employee’s Awards already requested, or cancel all or part of the Award
granted to the Employee only upon a determination by the Authorized Party that
the Employee has given the Company Cause for such cancellation.

 

  (ii) If the Authorized Party, in its or his sole discretion, determines that
the exercise of any Award has the possibility of violating any law, regulation,
or decree pertaining to the Company, any of its subsidiaries, or the Employee,
the Authorized Party may freeze or suspend the Employee’s right to exercise
until such time as the exercise of the Award would no longer, in the sole
discretion of the Authorized Party, have the possibility of violating such law,
regulation, or decree.

 

  (iii) Notwithstanding anything herein to the contrary, any Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

 

- 4 -



--------------------------------------------------------------------------------

4. Exercising the Stock Option. The Company has retained outside firms to
administer Stock Options (and SARs) granted under the Plans (the “third party
administrators”). The Option (or SAR) must be exercised in accordance with
methods and at times set by the third party administrator and by the Employee’s
delivering to the third party administrators such authorization as may be
required.

 

5. Payment for Shares. The Grant Price for all shares of Stock purchased upon
the exercise of a Stock Option, or a portion thereof, shall be paid in full at
the time of such exercise. Such payment may be made in cash or by tendering
shares of Stock having a value on the date of exercise equal to the Grant Price.
Such value shall be the average of the high and low trading prices of the stock
on the day of exercise. If the Optionee makes payment of the Grant Price by
tendering shares of Stock, such Stock must be registered in the sole name of the
Optionee on the exercise date or an appropriate Stock Power acceptable to the
Company to transfer such stock to the sole name of the Optionee must be provided
at the time of exercise. In the case of an Optionee who makes payment of the
Grant Price by tendering shares of Stock, if the Company deems it appropriate,
and if allowed by the applicable laws, regulations, and rulings, the Company may
accept an attestation from the Optionee in lieu of actual physical delivery to
the Company of the shares to be tendered. The attestation must indicate the
number of shares held, and if deemed necessary by the Company, the certificate
numbers if the Stock is held in certificate form, or the broker and brokerage
account number if the shares are held in a brokerage account, and any other
information necessary to confirm ownership of the shares. The Company may not
accept an attestation in lieu of physical delivery of the shares unless the
shares are held in the sole name of the Optionee either in certificate form, or
in a single brokerage account, or in such other form as the Company may deem
appropriate. Depending on its source, Stock tendered in the exercise of a Stock
Option must have met the appropriate holding period required by current tax,
accounting, legal, or other applicable rules and regulations. At the election of
the Optionee (but subject to any administrative limitations on exercise of Stock
Options or permissible methods of option exercise imposed), the Stock Option may
also be exercised by a “net-share settlement” method for exercising outstanding
nonqualified stock options. The Committee, in its sole discretion and judgment,
limit the extent to which shares of Stock may be used in exercising Stock
Options or limit the use of any method or time of option exercise.

 

6. Assignment of Option and Exercises After Death. Rights under the Plans and
this Agreement cannot be assigned or transferred other than by (i) will, (ii)
beneficiary designation, or (iii) the laws of descent and distribution. In the
event that a beneficiary designation conflicts with an assignment by will or
under the laws of descent and distribution, the beneficiary designation will
prevail. Upon the death of an Employee, exercise of the grant will be permitted
only by the Employee’s designated beneficiary, executor, or personal
representative of the Employee’s estate.

 

7. Tax Withholding. In the U.S. and many countries, the difference between the
Grant Price and the value of the stock at the time of an Option exercise
multiplied by the number of shares purchased is compensation subject to tax
withholding. The Option exercise will not be completed until all federal, state,
local, and other governmental withholding tax requirements have been met. Should
a withholding tax obligation arise upon the exercise of a Stock Option, the
withholding tax may be satisfied by withholding shares of Stock or by payment of
cash. This withholding obligation includes, but is not limited to, federal,
state, and local taxes, including applicable non-U.S. taxes, such as U.K. PAYE.
The Authorized Party will take such steps, as it deems necessary or desirable
for the withholding of any taxes that are required by laws or regulations of any
governmental authority in connection with any exercise. For SARs, the SAR Gain
will be paid through the local payroll and is subject to applicable withholding
taxes.

 

- 5 -



--------------------------------------------------------------------------------

8. Shareholder Rights. The Employee shall not have the rights of a shareholder
until the Option (or SAR) has been exercised and ownership of shares of Common
Stock has been transferred to the Employee.

 

9. Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while a Stock Option (or SAR) is
outstanding, the Grant Price and the number of Stock Option Shares (or SARs)
shall be correspondingly adjusted.

 

10. Relationship to the Plan. In addition to the terms and conditions described
in this Agreement, Awards are subject to all other applicable provisions of the
Plan. The decisions of the Committee with respect to questions arising as to the
interpretation of the Plan or this Agreement or as to findings of fact shall be
final, conclusive, and binding.

 

11. No Employment Guarantee. No provision of this Agreement shall confer any
right upon the Employee to continued employment with any Participating Company.

 

12. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.

 

13. Amendment. Without the consent of the Employee, this Agreement may be
amended or supplemented (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of an Employee or to add to the rights of an Employee or to
surrender any right or power reserved to or conferred upon the Company in this
Agreement, provided, in each case, that such changes or corrections shall not
adversely affect the rights of the Employee with respect to the grant of an
Option (or SAR) evidenced hereby without the Employee’s consent, or (iii) to
make such other changes as the Company, upon advice of counsel, determines are
necessary or advisable because of the adoption or promulgation of, or change in
or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities or tax laws.

 

- 6 -



--------------------------------------------------------------------------------

DEFINITIONS

Capitalized terms not defined below shall have the meanings set forth in the
Plan under which the Award is granted.

“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion or take action under the Administrative Procedure for the
Stock Option (and Stock Appreciation Rights) Program and pursuant to the
Program. With regard to Senior Officers, the Committee is the Authorized Party.
With regard to other Employees, the Chief Executive Officer, acting as the
Special Equity Award Committee of the Board of Directors of the Company, is the
Authorized Party, although the Committee may act concurrently as the Authorized
Party. The Authorized Party may delegate duties and responsibilities regarding
the operation of the Program, other than the authority to grant an Award.

“Award” means any Stock Option or SAR granted to an Employee pursuant to such
applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.

“Cause” means “Cause” as that term is defined in the Key Employee Change in
Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan.

“Change of Control” has the meaning set forth in Attachment A to these Terms and
Conditions.

“Chief Executive Officer” or “CEO” means the Chief Executive Officer of the
Company.

“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.

“Common Stock” means common stock, par value $.01 per share, of the Company.

“Company” means ConocoPhillips a Delaware corporation.

“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, or, at the discretion of the Committee, the price
prevailing on the exchange at the time of exercise.

“Good Reason” means “Good Reason” as that term is defined in the Key Employee
Change in Control Severance Plan of ConocoPhillips applied as if an Employee
were a participant under such plan.

“Grant Date” means the date on which an Award is granted.

“Grant Price” means the price at which an Employee may exercise his or her right
to receive cash or Common Stock, as applicable, under the terms of an Award.

 

- 7 -



--------------------------------------------------------------------------------

“Key Employee Change in Control Severance Plan of ConocoPhillips” means the plan
of that name (or a successor plan to the plan of that name) in effect on an
applicable Change of Control. If no plan of that name (or successor plan to the
plan of that name) is in effect on an applicable Change of Control, it shall
mean instead the plan of that name in effect on the date of the Award.

“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan.

“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

“Optionee” means an individual holding a Stock Option or SAR.

“Option Shares” means the shares of Common Stock issuable upon exercise of a
Stock Option covered by this Agreement.

“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

“Retirement” means Termination at age 55 or older with a minimum of 5 years of
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.

“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

“Severance” means “Severance” as that term is defined in the Key Employee Change
in Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan, and shall also incorporate the meaning of the terms
“Cause” and “Good Reason” contained in the definition of “Severance” in such
plan.

“Stock” means shares of common stock of the Company, par value $.01.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
equal to the excess of the Fair Market Value or other specified valuation of a
specified number of shares of Common Stock on the date the right is exercised
over a specified Grant Price, in each case, as determined by the Authorized
Party.

“Stock Option” means the right to purchase a specified number of shares of
Common Stock at a specified Grant Price pursuant to such applicable terms,
conditions, and limitations established by the Authorized Party.

 

- 8 -



--------------------------------------------------------------------------------

“SAR Gain” means the difference between the Grant Price and the Fair Market
Value (or other specified valuation) of a share of Common Stock at the time of
an SAR exercise, multiplied by the number of shares that are exercised.

“Termination” or “Termination of Employment” means cessation of employment with
the Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.

 

- 9 -



--------------------------------------------------------------------------------

Attachment “A”

“Change of Control”

The following definitions apply to the Change of Control provision in Section 10
of the Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect at the time of determination) such securities or otherwise has the right
to vote or dispose of such securities;

(b)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c)    such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
section 14(a) of the Exchange Act) in respect of such security.

 

- 10 -



--------------------------------------------------------------------------------

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall have the meaning set forth in the Plan.

“Change of Control” shall mean any of the following occurring on or after
January 1, 2017:

(a)    any Person (other than an Exempt Person) shall become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding or 20% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 20% or more of the shares of Common Stock then outstanding
or 20% or more of the combined voting power of the Voting Stock of the Company
then outstanding solely as a result of (i) any acquisition directly from the
Company or (ii) any acquisition by a Person pursuant to a transaction that
complies with clauses (i), (ii), and (iii) of subsection (c) of this definition;

(b)    individuals who, as of January 1, 2017, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
January 1, 2017 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c)    the Company shall consummate a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of the Company then outstanding) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation, or common equity securities of an entity other than a
corporation, resulting from such Business Combination or the combined voting
power of the then outstanding Voting Stock of such corporation or other entity,
and (iii) at least a majority of the members of the board of directors of the
corporation, or the body which is most analogous to the board of directors of a
corporation if not a corporation, resulting from such Business Combination were
members of the Incumbent Board at the time of the initial agreement or initial
action by the Board providing for such Business Combination; or

 

- 11 -



--------------------------------------------------------------------------------

(d)    the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the Plan.

“Company” shall have the meaning set forth in the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed, or established by the Company for or pursuant to the terms of any
such employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of January 1, 2017 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

- 12 -